DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendments
1)	Acknowledgment is made of Applicants’ amendments filed 06/02/21 and 04/07/21 in response to the non-final Office Action mailed 01/07/21.
Status of Claims
2)	Claims 1-11 and 14 have been amended via the amendment filed 04/07/21.
	Claims 1-7 and 10 have been amended via the amendment filed 06/02/21.
Claims 1-14, 18 and 22-24 are pending. 
Claims 1-3, 8-11 and 14 are under examination. 
Information Disclosure Statement
3)	Acknowledgment is made of Applicants’ Information Disclosure Statement filed 05/03/21.  Except for illegible NPL document(s), the information referred to therein has been considered and a signed copy is attached to this Office Action.  
Substitute Sequence Listing
4)	Acknowledgment is made of Applicants’ substitute Sequence Listing filed 04/07/21 which has been entered on 04/08/2021.  
Replacement Drawing(s)
5)	Acknowledgment is made of Applicants’ replacement drawing(s) filed 04/07/21. 	
Objection(s) Withdrawn
6)	The objection to the specification made in paragraph 8 of the final Office Action mailed 01/07/21 is withdrawn in light of Applicants’ amendments to the specification. 
Objection(s) to Specification and Claim(s)
7)    The specification and claims 1-3 and 10 are objected for the following reason(s):
37 C.F.R 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’  The terms or limitations identified supra lack antecedent basis in the as-filed specification. Furthermore, 35 U.S.C § 132 states that no amendment shall introduce new matter into the disclosure of the invention.  
Claim 1, as amended, includes the newly added limitations: ‘the subunit of the pilus polypeptide is truncated to exclude predicted N-terminal signal peptides and C-terminal cell wall sorting signal LPXTG transmembrane domains’. Claim 2, as amended, includes the newly Clostridium perfringens pilus polypeptide which is an assembled sortase-dependent pilus wherein the subunit of the pilus polypeptide, a CnaA polypeptide subunit, a polypeptide encoded by the polynucleotide which hybridizes under at least moderately stringent conditions to the polynucleotide having the sequence of SEQ ID NO: 7, and a variant of the Clostridium perfringens pilus polypeptide which is the assembled sortase-dependent pilus, wherein each individually is truncated to exclude plural N-terminal signal peptides and plural C-terminal cell wall sorting signal LPXTG transmembrane domains from within therein. In order to truncate each of said elements by excluding the recited N-terminal signal peptides and C-terminal cell wall sorting signal LPXTG transmembrane domains, each of the recited individual element must have the plural N-terminal signal peptides and the plural C-terminal cell wall sorting signal LPXTG transmembrane domains prior to the truncation. However, there is disclosure in the as-filed application for the existence of plural N-terminal signal peptides and plural C-terminal cell wall sorting signal LPXTG transmembrane domains in each of the recited elements to accomplish said truncation.
Rejection(s) Withdrawn
8)    The rejection of claims 3 and 11 made in paragraph 10 of the final Office Action mailed 01/07/21 under 35 U.S.C § 101 as being directed to a judicial exception without significantly more is withdrawn in light of Applicants’ amendment to the claims.
9)	The rejection of claim 1 made in paragraph 12(a) of the Office Action mailed 01/07/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
10)	The rejection of claim 3 made in paragraph 12(b) of the Office Action mailed 01/07/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
11)	The rejection of claim 9 made in paragraph 12(c) of the Office Action mailed 01/07/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn. 
12)	The rejection of claim 10 made in paragraphs 12(d) and 12(e) of the Office Action mailed 01/07/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
13)	The rejection of claim 11 made in paragraph 12(f) of the Office Action mailed 01/07/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
14)	The rejection of claim 14 made in paragraph 12(g) of the Office Action mailed 01/07/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
15)	The rejection of claims 2, 3, 8-11 and 14 made in paragraph 12(h) of the Office Action mailed 01/07/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the base claim.
16)	The rejection of claim 8 made in paragraph 14 of the Office Action mailed 01/07/21 under 35 U.S.C § 112(d) is withdrawn in light of Applicants’ amendment to the base claim.
17)	The rejection of claim 1, 2, 8, 9, 10 and 14 made in paragraph 16 of the Office Action mailed 01/07/21 under 35 U.S.C § 102(a)(1) as being anticipated by Jost et al. (Vet. Microbiol. 115: 173-182, 2006, of record) is withdrawn upon further consideration. 
18)	The rejection of claims 1-3, 8-11 and 14 made in paragraph 17 of the Office Action mailed 01/07/21 under 35 U.S.C § 102(a)(1) as being anticipated by the Clostridium perfringens putative collagen adhesin protein_id ALJ54440.1 encoded by the sequence with the accession number KT749987 (25 November 2015, of record) is withdrawn in light of Applicants’ amendments to the claims and the new rejection set forth below to address the claims as amended.
	Applicants contend that the amended claim 1 recites the subunit of the pilus polypeptide that is truncated to exclude predicted N-terminal signal peptides and C-terminal cell wall sorting signal LPXTG transmembrane domains. The specification at section [0069] is stated as teaching that the truncated sequences resulted in high levels of expression of His-tagged polypeptides, possibly due to increased solubility of the resulting polypeptides. Applicants argue that by contrast, protein id ALJ54440.1 is the sequence of the full length CnaA polypeptide and that it does not disclose within its four corners, each and every element of the claimed invention and fails to anticipate the claimed invention.

Rejection(s) under 35 U.S.C § 101 Maintained
19)    35 U.S.C § 101 states:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

20)    	The rejection of claims 1, 2, 8-10 and 14 made in paragraph 10 of the final Office Action mailed 01/07/21 under 35 U.S.C § 101 as being directed to a judicial exception without significantly more is maintained as it is still applicable to the claims as amended.
	Referring to paragraph [0068], Applicants contend that claim 1 has been amended to recite an isolated Clostridium perfringens pilus polypeptide, wherein the pilus polypeptide is an assembled sortase-dependent pilus or a subunit thereof and wherein the subunit is truncated to exclude predicted N-terminal signal peptides and C-terminal cell wall sorting signal LPXTG transmembrane domains. Applicants state that dependent claims have been correspondingly amended to recite that the specified subunit, variant, or polypeptide encoded by the polynucleotide that hybridizes under at least moderately stringent conditions to the polynucleotide having the recited sequence are also truncated to exclude predicted N-terminal signal peptides and C-terminal cell wall sorting signal LPXTG transmembrane domains. Applicants opine that the claims, as amended, are not directed to a judicial exception. e.g., a naturally occurring or nature derived product that would be a “product of nature” exception. Applicants state:
	As disclosed at paragraph [0033] of the present specification and as is known in the art,
in nature, assembly of sortase-dependent pili of various Gram-positive bacterial species takes
place at the cell surface via covalent linkage of pilin subunits by housekeeping and pilin-specific
sortase enzymes.
	As illustrated in Figure 2 at page 169 of Hendricks et al. (Nature Reviews Microbiology
(2011), 9:166-176; attached), at the bacterial cell membrane, a sortase enzyme anchored in the
membrane catalyzes cleavage of a peptide bond of the pilin subunit between the threonine (T)
and glycine (G) residues of the LPXTG motif of the C-terminal cell wall sorting signal LPXTG
transmembrane domain, with concomitant formation of a covalent bond between the threonine
acyl group of the subunit and the sulfhydryl group of a cysteine residue on the sortase to form an acyl enzyme intermediate. The nucleophilic side chain amino group of a lysine residue of a
neighbouring subunit acyl enzyme intermediate then attacks the threonine acyl group of the acyl
enzyme intermediate to form a covalent isopeptide bond, resulting in a subunit dimer which
remains covalently attached to the sortase as an acyl enzyme intermediate. The subunit dimer
can be covalently transferred to a third subunit acyl enzyme intermediate through a further
nucleophilic attack by the lysine side chain amino group of the third subunit on the threonine
acyl group of the dimer acyl enzyme intermediate, forming an additional isopeptide bond. The
polymerized pilin subunit chain undergoes subsequent covalent transfer to additional sortase-

polypeptide is covalently transferred from the sortase to a lipid II intermediate, to be covalently
incorporated into the peptidoglycan component of the bacterial cell wall.

Applicants assert that the person of skill in the art would recognize that the presently claimed truncated subunit and the isolated assembled pilus do not exist in nature. Applicants submit that the naturally occurring subunit is either not truncated or has been cleaved and covalently linked to another entity, and the naturally occurring mature assembled pilus polypeptide is either covalently attached to the sortase enzyme or to the cell wall peptidoglycan, and therefore have a structure that is markedly different from that of the presently recited elements. Applicants refer to paragraph [0069] and state that the truncated sequences excluding the N-terminal signal peptides and C-terminal cell wall sorting signal LPXTG transmembrane domains result in high levels of expression of His-tagged polypeptides, possibly due to increased solubility of the resulting polypeptides. Applicants state that the significant and marked difference in structure from the naturally occurring polypeptides results in significant and marked differences in the properties of the claimed pilus polypeptides, which were advantageous for their isolation in vitro and for their use in formulating the claimed vaccines.  With these, Applicants conclude that the pilus polypeptide in the amended claims is not a naturally occurring or nature-derived product, and thus, is not a judicial exception.
	Applicants’ arguments have been carefully considered, but are not persuasive. 
	The nature-based compositions of matter are not directed to significantly more than a judicial exception when the claimed “naturally occurring products and some man-made products ….. are essentially no different from a naturally occurring product …… that fall under the laws of nature or natural phenomena exception”. See 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 FR 74618 (16 December 2014), page 74623, left column. The processing directed to isolating nature-based compositions of matter have also been found to be directed to nothing more than a judicial exception when only routine purification techniques are employed. See 79 FR, page 74622, middle column, e.g., isolating DNA or other nature-based products. Judicial exceptions include all natural products including those derived from natural sources and other substances found in or derived therefrom, or from nature. This is the case regardless of whether particular words such as ‘isolated’, ‘purified’, ‘recombinant’, or ‘synthetic’ are recited in the claim(s). The claimed sortase-dependent pilus polypeptide, a fragment thereof as claimed in claim 10, or a subunit thereof as recited, or a CnaA polypeptide as recited in claim 9 is isolated or derived from natural sources and therefore is nature-based or nature-derived. The feature(s) of the claims are met by nature-derived C. perfringens pilus polypeptide or a nature-derived truncated form or subunit thereof, i.e., a peptide thereof. The claimed product is not markedly C. perfringens pilus polypeptide or a  truncated version thereof. As set forth previously, the claimed CnaA polypeptide subunit is a truncated CnaA polypeptide, i.e., a peptide similar to peptide F of the subject matter ineligible claim 3 of Example 28 of the Life Sciences Examples issued in May 2016.  The isolated CnaA polypeptide and its truncated version, a fragment or a subunit thereof, or the pilus polypeptide that comprises one CnaA polypeptide subunit is a judicial exception since it is a nature-derived element, or element derivable from a naturally occurring Clostridium perfringens source.  Thus, for at least one embodiment encompassed within the broadest reasonable interpretation (BRI), the claimed polypeptide or its truncated subunit form or peptide does not display markedly different characteristics compared to its naturally occurring counterpart. The qualities or characteristics of the claimed polypeptide or its subunit or a CnaA polypeptide subunit including its immunogenicity in poultry or asserted high level expressability are the handiwork of nature. Accordingly, the product is a ‘product of nature’ exception (Step 2A: prong one: YES). The term ‘vaccine’ in claim 14 represents a mere field of use. Nothing in the claims amounts to significantly more than the judicial exceptions and nothing integrates the judicial exception into a practical application (Step 2A prong 2: NO). Clearly, the claims are directed to a judicial exception(s). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). When analyzed as a whole to determine whether any additional element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exceptions, the instant claims as a whole do not amount to significantly more than a ‘product of nature’ by itself (Step 2B: NO). Therefore, instant claims are subject matter ineligible.  
Claim(s) Interpretation
21)	Instant claims 1, 2, 8-10 and 14 lack a structure limit or SEQ ID number and lack precise N- and C-terminal boundaries for the claimed polypeptide within a specific structure or a SEQ ID number. The polypeptide claimed in the instant claims is not limited to a C. perfringens CnaA pilus polypeptide of SEQ ID NO: 13, instead it encompasses within its broad scope, a C. perfringens CnaA pilus polypeptide of unlimited structure.  As per the description provided at paragraphs [0039] to [0041] and Table 1 of the specification, the claimed polypeptide is interpreted as encompassing full length, non-full length C. perfringens CnaA pilus polypeptide, variants thereof comprising amino acid deletions, insertions and/or substitutions, as well as fragments of C. perfringens CnaA pilus polypeptide including that of SEQ ID NO: 13 which are 6-10 amino acids in length and fragments comprising an epitope of the CnaA polypeptide or its variant. Immunogenic variants and fragments of SEQ ID NO: 13 are encompassed within the 
Rejection(s) under 35 U.S.C § 112(a) or Pre-AIA , First Paragraph
22)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

23)	Claims 1-3, 8-11 and 14 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  
	Claim 1, as amended, includes the newly added limitations: ‘the subunit of the pilus polypeptide is truncated to exclude predicted N-terminal signal peptides and C-terminal cell wall sorting signal LPXTG transmembrane domains’. Claim 2, as amended, includes the newly added limitations: ‘the CnaA polypeptide is truncated to exclude predicted N-terminal signal peptides and C-terminal cell wall sorting signal LPXTG transmembrane domains’. Claim 3, as amended, includes the newly added limitations: ‘the polypeptide encoded by the polynucleotide which hybridizes under at least moderately stringent conditions to the polynucleotide having the sequence of SEQ ID NO: 7 is truncated to exclude predicted N-terminal signal peptides and C-terminal cell wall sorting signal LPXTG transmembrane domains’. Claim 10, as amended, includes the newly added limitations: ‘the variant is truncated to exclude predicted N-terminal signal peptides and C-terminal cell wall sorting signal LPXTG transmembrane domains’. Applicant refers to the original claims and to paragraphs [0068] to [0070] of the specification for support. However, there is no descriptive support in the as-field specification and the original claims for the now claimed subunit of the Clostridium perfringens pilus polypeptide which is an assembled sortase-dependent pilus wherein the subunit of the pilus polypeptide, a CnaA polypeptide subunit, a polypeptide encoded by the polynucleotide which hybridizes under at least moderately stringent conditions Clostridium perfringens pilus polypeptide which is the assembled sortase-dependent pilus, wherein each individually is truncated to exclude plural N-terminal signal peptides and plural C-terminal cell wall sorting signal LPXTG transmembrane domains from within therein. In order to truncate each of said elements by excluding the recited N-terminal signal peptides and C-terminal cell wall sorting signal LPXTG transmembrane domains, each of the recited individual element must have the plural N-terminal signal peptides and the plural C-terminal cell wall sorting signal LPXTG transmembrane domains prior to the truncation. However, there is disclosure in the as-filed application for the existence of plural N-terminal signal peptides and plural C-terminal cell wall sorting signal LPXTG transmembrane domains in each of the recited elements to accomplish said truncation. Therefore, the new limitations and the now claimed scope of the claims constitutes new matter.  
Applicants are respectfully requested to point to the descriptive support in the specification as filed, for the new limitation(s) and the new scope via referring to specific part(s) of the as-filed specification, or alternatively, remove the new matter from the claim(s).  Applicants should specifically point out the support for any amendments made to the disclosure.  See MPEP 714.02 and 2163.06.  
24)	Claims 1-3, 8-11 and 14 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.  
The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.” In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  
	Claim 1 is representative of the claimed invention. It is drawn to an isolated Clostridium perfringens pilus polypeptide, wherein the pilus polypeptide is an assembled sortase-dependent pilus or a subunit thereof and wherein the subunit is truncated to exclude predicted N-terminal signal peptides and C-terminal cell wall sorting signal LPXTG transmembrane domains. Per claim 2, said subunit of the pilus polypeptide is a CnaA polypeptide truncated to exclude predicted N-terminal signal peptides and C-terminal cell wall sorting signal LPXTG transmembrane domains. The isolated Clostridium perfringens pilus polypeptide of claim 9 comprises a CnaA polypeptide subunit, the elected species. Claim 10 is drawn to the isolated Clostridium perfringens pilus polypeptide of claim 1, a variant thereof, a fragment thereof, or a Clostridium perfringens pilus polypeptide and the subunit, variant and fragment thereof of no specific structure or SEQ ID number and/or length/size as claimed in instant claims 1, 2, 8-10 and 14, the variants that are up to 25% non-identical to a pilus polypeptide having the amino acid sequence of SEQ ID NO: 13 as claimed in claim 11, and the polypeptide encoded by a polynucleotide that hybridizes under at least moderately stringent conditions to the polynucleotide having the sequence of SEQ ID NO: 7 as claimed in claim 3, all represent a huge genus encompassing innumerable divergent polypeptide, subunit, variant, and fragment species of widely variable structure. Encompassed within the vast breadth of the variant genus are polypeptide variants having one or more amino acid substitutions, insertions, deletions, point mutations etc and fragments of C. perfringens pilus polypeptide, and CnaA polypeptide of any generic structure or CnaA polypeptide of SEQ ID NO: 13 and fragments thereof which are 6-10 amino acids in length and fragments comprising an epitope of said CnaA polypeptide or its variant. See paragraphs [0039] to [0041] of the as-filed specification. Said enormously broad genus encompassing structurally divergent species within the variant genus is required to have the functional capacity to be immunogenic in poultry and serve as a prophylactic vaccine or a therapeutic vaccine and prevent or treat necrotic enteritis or Clostridium perfringens infection in poultry. However, at the time of invention, Applicants were not in possession of the full breadth of the variable polypeptide, variant and fragment genus and the full scope of the claims. 
Sufficient description to show possession of a genus may be achieved by means of disclosure of a representative number of the broadly claimed protein species and their antigenic fragment species of variable structure, defined by structure or amino acid sequences falling within the scope of the broad variant genus, or recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. Eli Lilly, 119 not be shown by merely describing how to obtain members of the claimed genus or how to identify their common structural features. 35 U.S.C § 112 requires a written description of the claimed invention that allows a person of skill in the art to recognize that the inventor invented what is claimed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To that end, to satisfy the written description requirement, the inventor "must ... convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991). "One shows that one is in possession of the invention by describing the invention, with all its claimed limitations." Ariad Pharms. v. Eli Lilly, 598 F.3d 1336, 1350 (Fed. Cir. 2010) (When a genus of a biomolecule is claimed in a patent, adequate written description of representative species of the biomolecules themselves is required in the specification.) Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (internal citation omitted). In University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), the court held that, when a genus of peptides is claimed, the written description must sufficiently define the genus to allow one skilled in the art to "visualize or recognize the identity of the members of the genus," for example, by describing a representative number of species or a description of "structural features commonly possessed by members of the genus that distinguish them from others." University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). An adequate written description must contain enough information about the actual makeup of the claimed products - "a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials," which may be present in "functional" terminology "when the art has established a correlation between structure and function." Ariad, 598 F.3d at 1350. "The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005):
	The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence. The law must be applied to each invention that enters the patent process, for each patented advance is novel in relation to the state of the science. Since the law is applied to each invention in view of the state of relevant knowledge, its application will vary with differences in the state of knowledge in the field and differences in the predictability of the science.

Capon, 418 F.3d at 1357. The disclosure necessary to fulfil the written description requirement must be considered in the context that the specification relied upon the existing scientific and 
The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). The Written Description Guidelines state [Emphasis added]: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement. For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.
 
A review of the instant specification indicates that at the time of the invention, other than the Clostridium perfringens CnaA pilus polypeptide species of SEQ ID NO: 13 and SEQ ID NO: 10 falling within the elected species and an immunogenic composition comprising the same, Applicants were not in possession of a representative number of structurally divergent CnaA polypeptide species, subunit species, variant species, and fragment species within the claimed broad genus, wherein their divergent structure is correlated with the requisite vaccine functions, i.e., prophylactic and therapeutic protective effects against any strain(s) of Clostridium perfringens such that the vaccine treats or prevents necrotic enteritis or infections caused by said strain(s). The structure-function correlation is lacking for a sufficient number of the pilus polypeptide species, the CnaA polypeptide species and their subunit species, variant species and fragment species that are representative of the claimed broad genus. This is important because The Guidelines for Examination of Patent Applications under the 35 U.S.C § 112, first paragraph (pre-AIA ), Written Description Requirement (66 FR 1099-1111, January 5,2001) state: ‘[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus’ (at 1106). A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus as in the instant case, one must describe a sufficient variety of species to reflect the variation within the genus. The single CnaA polypeptide species of SEQ ID NO: 13 or the SEQ ID NO: 10 is not representative of the claimed incredibly large genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only required to have the ‘vaccine’ functions and the necrotic enteritis-treating, necrotic enteritis-preventing, Clostridium perfringens infection-treating, and Clostridium perfringens infection-preventing functions in poultry as is evident from claim 18.  
The written description inquiry is case- and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372.  [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts.  In the instant application, at the time of the invention, Applicants were not in possession of a representative number of the encompassed CnaA polypeptide variant species such as those that are up to 25% non-identical to a polypeptide having the amino acid sequence of SEQ ID NO: 13, wherein the polypeptide variant species and their fragment species are correlated with the requisite ‘vaccine’ functions and necrotic enteritis-treating, necrotic enteritis-preventing, C. perfringens infection-treating and C. perfringens infection-preventing functions. This is critically important because the encompassed species such as those that are up to 25% non-identical to a polypeptide having the amino acid sequence of SEQ ID NO: 13 are permitted to have multiple amino acid substitutions, deletions, insertions and/or other modifications, yet are required to retain the requisite C. perfringens-specific immunogenic as well as the therapeutic and prophylactic vaccine functions against necrotic enteritis and C. perfringens infections. However, the as-filed disclosure fails to provide adequate description on the precise position(s), the nature C. perfringens-specific immunogenic as well as the therapeutic and prophylactic vaccine functions against C. perfringens infections, and with regard to whether these variant polypeptides and their fragments would serve as an effective vaccine against necrotic enteritis and C. perfringens infections. There is no predictability that the various structurally diverse species encompassed within the scope of the claims would have the requisite vaccine functions. Applicants have not identified which contiguous or discontiguous determinants, or conformational or non-conformational epitopes within the recited pilus polypeptide, CnaA polypeptide and their subunits, variants and fragments are correlated with the requisite prophylactic and therapeutic vaccine function(s) such that a skilled artisan would have known what modifications, substitutions, deletions, insertions or variations could be made in their amino acid sequence species currently encompassed within the scope of the broad genus without losing the requisite vaccine functions. This is important because the art reflects unpredictability as to which amino acids in a specific protein or a polypeptide sequence can be varied without adversely affecting the functional properties of that specific protein or polypeptide sequence.  While it is known in the art that variation in one or more amino acids is possible in a given protein or amino acid sequence, the exact position within its amino acid sequence where replacements or variations can be made, with a reasonable expectation of success of retaining the protein’s or polypeptide sequence’s functional competence or integrity, is not certain or predictable. A random replacement affecting the protective epitopic amino acid positions that are critical, for example, to the three-dimensional conformational structure and specific binding property of the protein, would result in a protein that may be non-functional, or not optimally functional, because such positions tolerate no or little modifications. In the instant case, this is important because the purpose of the instantly claimed structurally variable protein species is to use them as an anti-Gram negative bacterial vaccine. With regard to this issue, Skolnick et al. (Trends in Biotechnology, 18: 34-39, 2000) teach that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based on sequence homology is inaccurate, in part because of the multifunctional nature of proteins. See abstract and ‘Sequence-based approaches to function prediction’ on page 34.  Skolnick et al. teach that even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to function of the structurally related protein.  See in particular abstract and Box 2.  With regard to the structure- (In: Peptide Hormones. (Ed) JA Parsons, University Park Press, pages 1-7, 1976) taught that ‘the significance of particular amino acid sequences for different aspects of biological activity cannot be predicted a priori but must be determined from case to case by painstaking experimental study’.  See page 6 of Rudinger et al.  Rudinger et al. further taught that ‘it is impossible to attach a unique significance to any residue in a sequence’ and that a ‘given amino acid will not by any means have the same significance in different peptide sequences, or even in different positions of the same sequence.  See page 3 of Rudinger et al. Furthermore, the art recognizes that defining epitopes is not easy and there is a confusing divergence between the textbook definition of epitope and the definition that is in use in published descriptions of experimental investigations and that epitopes must be empirically determined. See Greenspan et al. Nature Biotechnology 17: 936-937, 1999. To satisfy the written description provision of 35 U.S.C § 112(a), a convincing structure-function relationship must exist between a representative number of the structurally variable pilus and CnaA polypeptide species, their subunit, variant and fragment species, and their vaccine function(s).  Such a structure-function correlation is lacking. Species must be adequately described and must fairly represent the variation within the entire genus. In the instant case, with the structure being unspecified or unidentified in several claims, the each genus encompasses numerous species of limitless structure with no predictability of retaining the requisite prophylactic and therapeutic vaccine functions against necrotic enteritis and C. perfringens infections. Applicants have not described the variant genus such that the specification might reasonably convey to a skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. 	
	Note that Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991) states “we hereby reaffirm, that 35 U.S.C § 112 (pre-AIA ), first paragraph, requires a ‘written description of the invention’ which is separate and distinct from the enablement requirement”. In re Ruschig, 379 F.2d 990 (CCPA 1967) states that written description is one of three distinct requirements under 35 U.S.C § 112 (pre-AIA ), first paragraph. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Characterization of a representative number of the species as claimed with their precise structure correlated with the requisite or intended functions is required.  With respect to the written description requirement, while ‘examples explicitly covering the full scope of the claim language’ typically will not be required, a sufficient number of representative species must be included ‘to demonstrate that the patentee possesses the full scope of the [claimed] invention’. Lizardtech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005). As set forth supra, encompassed within the scope of the huge genus are numerous structural variants and fragments. The as-filed specification does not describe sufficient members of the claimed genus by complete structure along with correlation to the requisite functions. One of skill in the art would not reasonably conclude that the instant disclosure provides a representative number of species to describe the entire genus. The as-filed specification does not contain a written description sufficient to show that he or she had possession of the variant genus and the full scope of the claimed invention at the time the application was filed. 
Rejection(s) under 35 U.S.C § 112(b) or Pre-AIA , Second Paragraph
25)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

26)	Claims 1-3, 8-11 and 14 are rejected under 35 U.S.C § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  	
(a) 	 Claim 1, as amended, is ambiguous and indefinite in the limitation ‘predicted N-terminal signal peptides and C-terminal cell wall sorting signal LPXTG transmembrane domains’. What precise structure or sequence is encompassed by these limitations is not clear. Without recitation of the pilus polypeptide subunit’s structure or SEQ ID number, one of ordinary skill in the art cannot understand in an unambiguous way the precise location of the plural predicted N-terminal signal peptides and the plural C-terminal cell wall sorting signal LPXTG transmembrane domains in the subunit that are to be excluded by truncation. Said limitations in 
(b)	Analogous rejection applies to the dependent claims 2 and 10 with regard to the limitations ‘predicted N-terminal signal peptides and C-terminal cell wall sorting signal LPXTG transmembrane domains’. 
(c)	The dependent claim 3 is indefinite for lacking sufficient antecedence in the limitations ‘at least moderately stringent conditions’ in line 7. For proper antecedence, it is suggested that Applicants replace the above-identified limitations with the limitations --the at least moderately stringent conditions--.
(d)	Claims 2-3, 8-11 and 14, which depend directly or indirectly from claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the claim.  
Rejection(s) under 35 U.S.C § 102
27)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
    
28)	Claims 1, 2, 8-10 and 14 are rejected under rejected under 35 U.S.C § 102(a)(1) as being anticipated by Koide (US 20020019517 A1) (‘517).
	It is noted that the claimed Clsotridium perfringens pilus polypeptide, a subunit thereof, a variant or a fragment thereof, a fragment of the variant, and a CnaA polypeptide lack a specific structure limit and precise N- and C-terminal boundaries within the structure or a SEQ ID number.
	Koide (‘517) taught an isolated peptide of SEQ ID NO: 114. Said prior art peptide of SEQ ID NO: 114 is structurally identical to the MGSSHHHHHHSSGLVPRGSH fragment of the instantly claimed CnaA polypeptide of SEQ ID NO: 13 and therefore anticipates the instantly claimed product. See section [0062] and the sequence alignment below. The isolated peptide of SEQ ID NO: 114 is of sufficient length to be inherently immunogenic.

Sequence 114, Application US 09096749A
Patent No. US 20020019517 A1
GENERAL INFORMATION:
APPLICANT:  Koieda, Shohei
TITLE OF INVENTION:  ARTIFICIAL ANTIBODY POLYPEPTIDES
NUMBER OF SEQUENCES: 118
CURRENT APPLICATION DATA:
APPLICATION NUMBER:  US 09/096,749A
FILING DATE:  June 12, 1998
INFORMATION FOR SEQ ID NO:  114:
SEQUENCE CHARACTERISTICS:
LENGTH:  20 amino acids
TYPE:  amino acid
STRANDEDNESS:  single
TOPOLOGY:  linear
MOLECULE TYPE:  peptide
HYPOTHETICAL:  NO
ANTI-SENSE:  NO
FRAGMENT TYPE:  internal
ORIGINAL SOURCE:
US-09-096-749A-114

Query Match 2.9%; Score 20; DB 3; Length 20; Best Local Similarity 100%;  
Matches 20; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 MGSSHHHHHHSSGLVPRGSH 20
              ||||||||||||||||||||
Db          1 MGSSHHHHHHSSGLVPRGSH 20

The limitations ‘vaccine’ and ‘for the treatment or prevention of ….. in poultry’ in claim 14 occur in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and wherein the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3 d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473,478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
	Claims 1, 2, 8-10 and 14 are anticipated by Koide (‘517).
29)	Claims 1, 8-11 and 14 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by the Clostridium perfringens putative collagen adhesin protein_id ALJ54440.1 encoded by the sequence with the accession number KT749987 (25 November 2015, of record).
	The Clostridium perfringens putative collagen adhesin protein_id ALJ54440.1 the sequence of which is set forth below.
KT749987
LOCUS       KT749987               2091 bp    DNA    linear   BCT 25-NOV-2015
DEFINITION  Clostridium perfringens strain EHE-NE18 putative collagen adhesin
            (cnaA) gene, complete cds.
ACCESSION   KT749987
VERSION     KT749987.1
SOURCE      Clostridium perfringens
  ORGANISM  Clostridium perfringens
            Bacteria; Firmicutes; Clostridia; Clostridiales; Clostridiaceae;
            Clostridium.
REFERENCE   1  (bases 1 to 2091)
  AUTHORS   Wade,B., Keyburn,A.L., Seemann,T., Rood,J.I. and Moore,R.J.
  TITLE     Binding of Clostridium perfringens to collagen correlates with the
            ability to cause necrotic enteritis in chickens
  JOURNAL   Vet. Microbiol. 180 (3-4), 299-303 (2015)
   PUBMED   26455806
REFERENCE   2  (bases 1 to 2091)
  AUTHORS   Wade,B., Keyburn,A.L., Seemann,T., Moore,R. and Rood,J.I.
  TITLE     Direct Submission
  JOURNAL   Submitted (10-SEP-2015) Biosecurity, CSIRO, 5 Portarlington Road,
            Geelong, Victoria 3220, Australia
FEATURES    Location/Qualifiers
     source          1..2091
                     /organism="Clostridium perfringens"
                     /mol_type="genomic DNA"
                     /strain="EHE-NE18"
                     /host="chicken"
                     /db_xref="taxon:1502"
     gene            1..2091
                     /gene="cnaA"
     CDS             1..2091
                     /gene="cnaA"
                     /codon_start=1
                     /transl_table=11
                     /product="putative collagen adhesin"
                     /protein_id="ALJ54440.1"
                     /translation="MKINKKIFSMLFMVIVLFTCISSNFSVSASSIQRGRDISNEVVT
                     SLVATPNSINDGGNVQVRLEFKENHQRNIQSGDTITVKWTNSGEVFFEGYEKTIPLYI
                     KDQNVGQAVIEKTGATLTFNDKIDKLDDVGGWATFTLQGRNITSGNHEHTGIAYIISG
                     SKRADVNITKPESGTTSVFYYKTGSMYTNDTNHVNWWLLVNPSKVYSEKNVYIQDEIQ
                     GGQTLEPDSFEIVVTWYDGYVEKFKGKEAIREFHNKYPNSNISVSENKITVNISQEDS
                     TQKFINIFYKTKITNPKQKEFVNNTKAWFKEYNKPAVNGESFNHSVQNINADAGVNGT
                     VKGELKIIKTLKDKSIPIKDVQFKMRRVDNTVIKDGKKELLLTTDDKGIANVKGLPVG
                     KYEVKEISAPEWIAFNPLIAPKLEFTISDQDTEGKLWAVENELKTISIPVEKVWVGQT
                     SERAEIKLFADGIEVDKVILNADNNWKHTFENKPEYNSETKQKINYSVSETTISGYES
                     NITGDAKNGFIVTNTELPDLTIGKEVIGELGDKTKVFNFELTLKQADGKPINGKFNYI
                     GSVDDRYKKESIKPSDGEITFIEGKATITLSHGQEITIKDLPYGVTYKVMEKEANENG
                     YLTTYNGNNEVTTGELKQDTKVQVVNNKEFVPTTGISTTTEQGTMVGMVIFSIGILMV
                     MIVVLLQLNKGLKR"
Alignment Scores:
Length:                 2091   

Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            91.9%          Indels:        0      
DB:                     99             Gaps:          0      

US-16-616-619-13 (1-680) x KT749987 (1-2091)

Qy         37 SerSerIleGlnArgGlyArgAspIleSerAsnGluValValThrSerLeuValAlaThr 56
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         88 TCTTCTATTCAAAGAGGAAGAGATATCAGTAATGAGGTAGTTACAAGCCTAGTGGCTACT 147

Qy         57 ProAsnSerIleAsnAspGlyGlyAsnValGlnValArgLeuGluPheLysGluAsnHis 76
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        148 CCAAATAGTATAAATGATGGTGGAAACGTTCAGGTTCGTTTGGAATTTAAAGAAAATCAT 207

Qy         77 GlnArgAsnIleGlnSerGlyAspThrIleThrValLysTrpThrAsnSerGlyGluVal 96
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        208 CAAAGAAATATACAAAGTGGAGATACTATAACTGTCAAATGGACAAATTCAGGGGAAGTA 267

Qy         97 PhePheGluGlyTyrGluLysThrIleProLeuTyrIleLysAspGlnAsnValGlyGln 116
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        268 TTTTTTGAAGGATATGAAAAAACAATTCCACTTTATATAAAAGACCAAAATGTTGGTCAA 327

Qy        117 AlaValIleGluLysThrGlyAlaThrLeuThrPheAsnAspLysIleAspLysLeuAsp 136
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        328 GCAGTAATAGAGAAAACAGGTGCAACACTTACATTTAATGATAAAATAGATAAATTAGAT 387

Qy        137 AspValGlyGlyTrpAlaThrPheThrLeuGlnGlyArgAsnIleThrSerGlyAsnHis 156
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        388 GATGTTGGTGGATGGGCAACATTTACTTTGCAAGGAAGAAACATTACATCAGGTAATCAT 447

Qy        157 GluHisThrGlyIleAlaTyrIleIleSerGlySerLysArgAlaAspValAsnIleThr 176
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        448 GAACACACAGGAATAGCATATATTATATCTGGTTCAAAGCGGGCAGATGTAAATATAACC 507

Qy        177 LysProGluSerGlyThrThrSerValPheTyrTyrLysThrGlySerMetTyrThrAsn 196
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        508 AAACCAGAATCAGGTACAACTAGTGTATTCTATTATAAAACAGGTAGTATGTATACCAAT 567

Qy        197 AspThrAsnHisValAsnTrpTrpLeuLeuValAsnProSerLysValTyrSerGluLys 216
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        568 GATACAAATCATGTCAATTGGTGGTTACTGGTGAATCCAAGCAAGGTATATTCTGAAAAA 627

Qy        217 AsnValTyrIleGlnAspGluIleGlnGlyGlyGlnThrLeuGluProAspSerPheGlu 236
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        628 AACGTTTATATTCAAGATGAAATCCAAGGCGGACAAACATTAGAACCTGATTCTTTTGAA 687

Qy        237 IleValValThrTrpTyrAspGlyTyrValGluLysPheLysGlyLysGluAlaIleArg 256
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        688 ATAGTAGTAACTTGGTATGATGGTTATGTAGAAAAGTTTAAAGGAAAAGAAGCGATAAGG 747

Qy        257 GluPheHisAsnLysTyrProAsnSerAsnIleSerValSerGluAsnLysIleThrVal 276
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        748 GAATTCCATAATAAATATCCAAATTCAAATATATCGGTATCAGAAAATAAAATAACAGTA 807

Qy        277 AsnIleSerGlnGluAspSerThrGlnLysPheIleAsnIlePheTyrLysThrLysIle 296
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        808 AACATTTCACAAGAGGATTCCACACAAAAGTTTATTAATATTTTTTATAAAACTAAGATT 867

Qy        297 ThrAsnProLysGlnLysGluPheValAsnAsnThrLysAlaTrpPheLysGluTyrAsn 316
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        868 ACAAATCCGAAACAAAAAGAATTCGTTAATAATACAAAAGCATGGTTTAAAGAGTATAAT 927

Qy        317 LysProAlaValAsnGlyGluSerPheAsnHisSerValGlnAsnIleAsnAlaAspAla 336
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        928 AAGCCAGCTGTAAATGGAGAATCCTTTAACCATAGCGTACAAAATATTAATGCAGATGCT 987

Qy        337 GlyValAsnGlyThrValLysGlyGluLeuLysIleIleLysThrLeuLysAspLysSer 356
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        988 GGAGTTAATGGAACTGTAAAAGGCGAATTAAAAATCATAAAAACATTAAAAGATAAAAGT 1047

Qy        357 IleProIleLysAspValGlnPheLysMetArgArgValAspAsnThrValIleLysAsp 376
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1048 ATTCCAATTAAAGATGTTCAGTTTAAGATGAGAAGAGTTGATAATACAGTTATCAAAGAT 1107

Qy        377 GlyLysLysGluLeuLeuLeuThrThrAspAspLysGlyIleAlaAsnValLysGlyLeu 396
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1108 GGTAAAAAAGAATTATTACTAACAACTGATGATAAAGGTATTGCAAATGTAAAAGGTCTT 1167

Qy        397 ProValGlyLysTyrGluValLysGluIleSerAlaProGluTrpIleAlaPheAsnPro 416
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1168 CCTGTAGGAAAATATGAAGTAAAAGAGATTTCAGCTCCAGAATGGATTGCTTTTAATCCT 1227

Qy        417 LeuIleAlaProLysLeuGluPheThrIleSerAspGlnAspThrGluGlyLysLeuTrp 436
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1228 CTTATTGCACCAAAATTGGAATTCACAATATCAGATCAGGACACAGAAGGCAAATTGTGG 1287

Qy        437 AlaValGluAsnGluLeuLysThrIleSerIleProValGluLysValTrpValGlyGln 456
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1288 GCTGTTGAAAATGAATTAAAGACAATTTCAATTCCGGTTGAAAAGGTCTGGGTAGGACAA 1347

Qy        457 ThrSerGluArgAlaGluIleLysLeuPheAlaAspGlyIleGluValAspLysValIle 476
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1348 ACTAGTGAACGAGCAGAAATCAAGCTTTTTGCAGATGGTATTGAAGTAGACAAAGTGATT 1407

Qy        477 LeuAsnAlaAspAsnAsnTrpLysHisThrPheGluAsnLysProGluTyrAsnSerGlu 496
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1408 TTAAATGCAGATAACAATTGGAAACACACATTTGAAAATAAACCTGAATATAATTCAGAA 1467

Qy        497 ThrLysGlnLysIleAsnTyrSerValSerGluThrThrIleSerGlyTyrGluSerAsn 516
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1468 ACAAAACAGAAAATCAATTATTCTGTGTCAGAGACAACTATTTCTGGATATGAAAGCAAT 1527

Qy        517 IleThrGlyAspAlaLysAsnGlyPheIleValThrAsnThrGluLeuProAspLeuThr 536
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1528 ATCACAGGCGATGCTAAGAATGGTTTTATTGTAACCAATACAGAACTTCCTGATTTGACT 1587

Qy        537 IleGlyLysGluValIleGlyGluLeuGlyAspLysThrLysValPheAsnPheGluLeu 556
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1588 ATTGGTAAAGAAGTTATAGGAGAATTGGGTGACAAGACGAAGGTATTTAACTTTGAGCTT 1647

Qy        557 ThrLeuLysGlnAlaAspGlyLysProIleAsnGlyLysPheAsnTyrIleGlySerVal 576
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1648 ACATTAAAGCAAGCAGATGGAAAGCCTATCAATGGTAAATTTAATTACATTGGTAGTGTA 1707

Qy        577 AspAspArgTyrLysLysGluSerIleLysProSerAspGlyGluIleThrPheIleGlu 596
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1708 GATGACAGGTACAAAAAAGAAAGCATAAAGCCTTCTGATGGTGAGATTACTTTTATAGAA 1767

Qy        597 GlyLysAlaThrIleThrLeuSerHisGlyGlnGluIleThrIleLysAspLeuProTyr 616
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1768 GGAAAAGCAACTATAACTTTATCACATGGACAAGAGATTACAATCAAGGATTTACCATAT 1827

Qy        617 GlyValThrTyrLysValMetGluLysGluAlaAsnGluAsnGlyTyrLeuThrThrTyr 636
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        637 AsnGlyAsnAsnGluValThrThrGlyGluLeuLysGlnAspThrLysValGlnValVal 656
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1888 AATGGAAATAACGAAGTCACAACAGGTGAATTGAAACAGGATACAAAAGTACAGGTAGTT 1947

Qy        657 AsnAsnLysGluPheValProThrThr 665
              |||||||||||||||||||||||||||
Db       1948 AACAACAAAGAGTTTGTTCCAACAACT 1974

Said polypeptide meets the structural requirement(s) of the claimed CnaA pilus polypeptide as set forth supra in paragraph 21. For example, the prior art Clostridium perfringens putative collagen adhesin protein_id ALJ54440.1 meets the structural requirement of the CnaA polypeptide as claimed in claims 9-10. Said adhesin protein is at least 75% identical to Applicants’ Clostridium perfringens CnaA polypeptide of SEQ ID NO: 13 and therefore qualifies as a variant thereof as claimed in instant claim 11.  The limitations ‘vaccine’ and ‘for the treatment or prevention of ….. in poultry’ in claim 14 occur in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and wherein the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3 d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473,478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
	Claims 1, 8-11 and 14 are anticipated by the Clostridium perfringens putative collagen adhesin protein_id ALJ54440.1.
30)	Claims 1-3, 8-10 and 14 are rejected under 35 U.S.C § 102(a)(2) as being anticipated by Abnousi et al. (WO 2020035741 A2 filed 07/05/2018). 
	Instant claims are afforded the effective filing date of the instant application due to the lack of support identified supra.
Abnousi et al. disclosed an isolated 6-histidine-tagged C. perfringens CnaA polypeptide antigen contained in PBS and a purified form of the same in PBS and an adjuvant as an et al. taught an isolated polypeptide of SEQ ID NO: 211, which outcompetes C. perfringens surface-expressed CnaA binding to collagen. A polypeptide with 80% or greater amino acid sequence identity to SEQ ID NO: 211 is also taught. See claims 24 and 25; paragraphs [0053], [0048], [0056] and [0057]; lines 1-3 of page 29; and the sequence of SEQ ID NO: 211 from paragraph [0053] below. A 6-histidine-tagged C. perfringens CnaA in PBS is taught. See section 4 on page 34. 

    PNG
    media_image1.png
    223
    751
    media_image1.png
    Greyscale

Abnousi’s immunogenic CnaA polypeptide excludes plural cell wall sorting signal LPXTG transmembrane domains and plural signal peptides and therefore qualifies as the claimed C. perfringens pilus polypeptide, the CnaA subunit of the pilus polypeptide, the variant of the pilus polypeptide, or the fragment of the variant. See below Applicants’ SEQ ID NO: 13 aligned against Abnousi’s sequence of SEQ ID NO: 211.
Qy         42 GRDISNEVVTSLVATPNSINDGGNVQVRLEFKENHQRNIQSGDTITVKWTNSGEVFFEGY 101
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GRDISNEVVTSLVATPNSINDGGNVQVRLEFKENHQRNIQSGDTITVKWTNSGEVFFEGY 60

Qy        102 EKTIPLYIKDQNVGQAVIEKTGATLTFNDKIDKLDDVGGWATFTLQGRNITSGNHEHTGI 161
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EKTIPLYIKDQNVGQAVIEKTGATLTFNDKIDKLDDVGGWATFTLQGRNITSGNHEHTGI 120

Qy        162 AYIISGSKRADVNITKPESGTTSVFYYKTGSMYTNDTNHVNWWLLVNPSKVYSEKNVYIQ 221
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AYIISGSKRADVNITKPESGTTSVFYYKTGSMYTNDTNHVNWWLLVNPSKVYSEKNVYIQ 180

Qy        222 DEIQGGQTLEPDSFEIVVTWYDGYVEKFKGKEAIREFHNKYPNSNISVSENKITVNISQE 281
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DEIQGGQTLEPDSFEIVVTWYDGYVEKFKGKEAIREFHNKYPNSNISVSENKITVNISQE 240

Qy        282 DSTQKFINIFYKTKITNPKQKEFVNNTKAWFKEYNKPAVNGESFNHSVQNINADAGVNGT 341
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DSTQKFINIFYKTKITNPKQKEFVNNTKAWFKEYNKPAVNGESFNHSVQNINADAGVNGT 300

Qy        342 VK 343
              ||
Db        301 VK 302


US-16-616-619A-7 (1-1887) x BHK43457 (1-302)

Qy         16 GGCCGGGACATCAGCAACGAGGTGGTGACATCGCTCGTAGCTACCCCGAATAGCATCAAC 75
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GlyArgAspIleSerAsnGluValValThrSerLeuValAlaThrProAsnSerIleAsn 20

Qy         76 GATGGTGGTAACGTCCAAGTGCGTCTGGAATTTAAAGAGAATCACCAGCGGAACATTCAG 135
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         21 AspGlyGlyAsnValGlnValArgLeuGluPheLysGluAsnHisGlnArgAsnIleGln 40

Qy        136 TCCGGCGACACGATTACGGTCAAATGGACTAACTCAGGTGAGGTCTTTTTTGAAGGCTAC 195
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         41 SerGlyAspThrIleThrValLysTrpThrAsnSerGlyGluValPhePheGluGlyTyr 60

Qy        196 GAAAAAACCATCCCGCTGTATATCAAGGATCAGAACGTTGGCCAGGCGGTTATTGAAAAA 255
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GluLysThrIleProLeuTyrIleLysAspGlnAsnValGlyGlnAlaValIleGluLys 80

Qy        256 ACCGGTGCAACATTAACATTCAACGATAAGATCGACAAATTAGATGATGTCGGCGGCTGG 315
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         81 ThrGlyAlaThrLeuThrPheAsnAspLysIleAspLysLeuAspAspValGlyGlyTrp 100

Qy        316 GCCACATTCACGCTCCAGGGTCGCAATATTACTTCAGGAAATCATGAGCATACTGGTATT 375
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 AlaThrPheThrLeuGlnGlyArgAsnIleThrSerGlyAsnHisGluHisThrGlyIle 120

Qy        376 GCGTACATTATCTCGGGTAGCAAACGTGCGGACGTTAACATCACAAAACCTGAATCCGGA 435
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AlaTyrIleIleSerGlySerLysArgAlaAspValAsnIleThrLysProGluSerGly 140

Qy        436 ACAACGTCTGTGTTTTACTACAAGACGGGTTCGATGTACACCAATGACACAAATCATGTG 495
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        141 ThrThrSerValPheTyrTyrLysThrGlySerMetTyrThrAsnAspThrAsnHisVal 160

Qy        496 AATTGGTGGCTGCTGGTTAACCCGAGCAAAGTATACTCTGAGAAAAATGTCTATATTCAG 555
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        161 AsnTrpTrpLeuLeuValAsnProSerLysValTyrSerGluLysAsnValTyrIleGln 180

Qy        556 GATGAAATTCAAGGCGGTCAGACCCTGGAGCCGGACAGTTTTGAAATCGTCGTTACATGG 615
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AspGluIleGlnGlyGlyGlnThrLeuGluProAspSerPheGluIleValValThrTrp 200

Qy        616 TACGATGGTTATGTGGAAAAATTTAAAGGTAAAGAAGCGATCCGGGAGTTCCACAATAAA 675
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        201 TyrAspGlyTyrValGluLysPheLysGlyLysGluAlaIleArgGluPheHisAsnLys 220

Qy        676 TATCCGAATAGTAATATCTCGGTCAGTGAAAATAAAATCACGGTAAATATTTCGCAAGAA 735
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 TyrProAsnSerAsnIleSerValSerGluAsnLysIleThrValAsnIleSerGlnGlu 240

Qy        736 GATTCCACCCAAAAATTCATTAACATCTTTTACAAGACTAAAATCACCAACCCGAAGCAG 795
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AspSerThrGlnLysPheIleAsnIlePheTyrLysThrLysIleThrAsnProLysGln 260


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        261 LysGluPheValAsnAsnThrLysAlaTrpPheLysGluTyrAsnLysProAlaValAsn 280

Qy        856 GGTGAAAGTTTTAATCACAGTGTGCAGAATATCAACGCAGATGCCGGGGTAAATGGTACT 915
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 GlyGluSerPheAsnHisSerValGlnAsnIleAsnAlaAspAlaGlyValAsnGlyThr 300

Qy        916 GTTAAA 921
              ||||||
Db        301 ValLys 302

	Claims 1-3, 8-10 and 14 are anticipated by Abnousi et al.
Conclusion
31)	No claims are allowed.
32)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  	
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
33)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
34)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner s on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. 
35)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.
Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

September, 2021